United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 15-2245
                        ___________________________

                             United States of America,

                       lllllllllllllllllllll Plaintiff - Appellee,

                                           v.

                                 Tony Ray Pledge,

                      lllllllllllllllllllll Defendant - Appellant.
                                       ____________

                     Appeal from United States District Court
                 for the Northern District of Iowa - Cedar Rapids
                                  ____________

                             Submitted: April 13, 2016
                                Filed: July 8, 2016
                                  [Unpublished]
                                 ____________

Before COLLOTON and GRUENDER, Circuit Judges, and BOUGH,1 District Judge.
                         ____________

PER CURIAM.

      Tony Ray Pledge pleaded guilty to unlawful possession of a firearm as a
previously convicted felon. See 18 U.S.C. § 922(g)(1). At sentencing, the district

      1
      The Honorable Stephen R. Bough, United States District Judge for the
Western District of Missouri, sitting by designation.
court determined that Pledge was an armed career criminal under 18 U.S.C. § 924(e)
and sentenced him to 188 months’ imprisonment. On appeal, Pledge challenges the
armed career criminal determination.

      The Armed Career Criminal Act provides for a minimum term of fifteen years’
imprisonment for a felon in possession of a firearm, if the defendant has three
previous convictions for a “violent felony” or a “serious drug offense,” committed on
occasions different from one another. 18 U.S.C. § 924(e)(1). Otherwise, the
maximum punishment for Pledge’s offense is ten years’ imprisonment. Id.
§ 924(a)(2).

      Before committing the offense in this case, Pledge had sustained two felony
convictions for delivery of a controlled substance and one felony conviction for
second-degree burglary in Iowa. Over Pledge’s objection, the district court, relying
on circuit precedent, concluded that Pledge’s burglary conviction qualified as a
violent felony and that he was subject to enhanced punishment under § 924(e)(1).
The court then imposed a sentence of 188 months’ imprisonment.

       On appeal, Pledge argues that a conviction under the Iowa burglary statute does
not qualify as a violent felony under § 924(e), because the elements of the Iowa
burglary law are broader than those of generic burglary as defined in Taylor v. United
States, 495 U.S. 575, 599 (1990). The Supreme Court recently agreed with Pledge’s
position. Mathis v. United States, No. 15-6092, 2016 WL 3434400, at *12 (U.S. June
23, 2016). Therefore, the district court erred in relying on Pledge’s burglary
conviction to classify him as an armed career criminal.

      For these reasons, we vacate Pledge’s sentence and remand the case for
resentencing.
                     ______________________________



                                         -2-